UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-5962 NAME OF REGISTRANT: VANGUARD VARIABLE INSURANCE FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD VARIABLE INSURANCE FUND-SMALL COMPANY GROWTH PORTFOLIO ISSUER: 3COM CORPORATION TICKER: COMS CUSIP: 885535104 MEETING DATE: 9/23/2009 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: KATHLEEN A. COTE ISSUER YES FOR FOR ELECTION OF DIRECTOR: DAVID H.Y. HO ISSUER YES FOR FOR ELECTION OF DIRECTOR: ROBERT Y.L. MAO ISSUER YES FOR FOR ELECTION OF DIRECTOR: J. DONALD SHERMAN ISSUER YES FOR FOR ELECTION OF DIRECTOR: DOMINIQUE TREMPONT ISSUER YES FOR FOR PROPOSAL #02: AMENDING AND RESTATING THE CERTIFICATE ISSUER YES FOR FOR OF INCORPORATION.
